Citation Nr: 0425479	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  03-19 836	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.  

2.  Entitlement to an evaluation in excess of 40 percent for 
a low back disability (characterized as degenerative disc 
disease at L4-5 and S1).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel
INTRODUCTION

The veteran had active military service from January 1962 to 
December 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The veteran subsequently perfected 
this appeal.

In May 2003, a Decision Review Officer (DRO) granted service 
connection for tinnitus and assigned a 10 percent evaluation.  
The veteran disagreed with the assigned evaluation and in 
December 2003, the RO issued a statement of the case (SOC).  
On review, the veteran did not file a substantive appeal with 
regard to this issue, and therefore, it is not before the 
Board at this time.  

In January 2004, the RO denied service connection for 
radiculopathy and entitlement to a total disability 
evaluation based on individual unemployability (TDIU).  These 
issues have not been perfected for appeal and are also not 
before the Board at this time.  

A videoconference hearing was held before the undersigned in 
April 2004.  A transcript of this hearing is associated with 
the claims folder.  

The issue of entitlement to an increased evaluation for a low 
back disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

In April 2004, prior to the promulgation of a decision in the 
appeal, the veteran submitted written notification that he 
was withdrawing the issue of an increased evaluation for 
bilateral hearing loss.  

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2001, the RO denied an evaluation in excess of 10 
percent for bilateral hearing loss.  The veteran subsequently 
perfected this appeal.  In April 2004, the veteran submitted 
correspondence indicating that he was withdrawing the issue 
of an increased evaluation for bilateral hearing loss.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2003).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The veteran has 
withdrawn his appeal regarding an increased evaluation for 
bilateral hearing loss and hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal regarding entitlement to an evaluation in excess 
of 10 percent for bilateral hearing loss is dismissed.


REMAND

In November 2001, the RO denied an evaluation in excess of 20 
percent for the veteran's low back disability (characterized 
as degenerative disc disease at L4-5 and S1).  The veteran 
disagreed with the evaluation and subsequently perfected this 
appeal.  In May 2003, a DRO increased the evaluation for the 
veteran's low back disability to 40 percent, effective the 
date of claim for increase.  The veteran contends that the 
currently assigned evaluation does not adequately reflect the 
severity of his disability.

At the videoconference hearing, the veteran testified that he 
receives treatment from Dr. Standard, Dr. DeVries, Fort 
Campbell Army Hospital, and the VA medical center (VAMC) in 
Nashville.  The claims folder contains various statements 
from Dr. Standard and Dr. DeVries, but it does not appear 
that complete records have been requested from these 
physicians.  Records from Fort Campbell were last received in 
August 1998.  The claims folder contains records from VAMC 
Nashville through approximately March 2001 and an addendum 
dated in April 2003.  On review, the Board finds that 
additional medical records should be requested.  

The regulations regarding the evaluation of intervertebral 
disc syndrome were revised effective September 23, 2002, and 
the schedule for rating disabilities of the spine was revised 
effective September 26, 2003.  The May 2003 SOC readjudicated 
the veteran's claim for increase taking into consideration 
the September 2002 amendments to the rating schedule.  It 
does not appear, however, that the veteran has been advised 
of or that his claim has been readjudicated pursuant to the 
most recently amended rating criteria pertaining to 
disabilities of the spine.  

The veteran underwent a VA spine examination in April 2003.  
Notwithstanding, the Board finds that additional examination 
is warranted to obtain all findings necessary for 
consideration under the revised rating criteria and for a VA 
opinion regarding the pathology attributable to the veteran's 
service-connected low back disability.  

Accordingly, this case is REMANDED as follows:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  
Specifically, the RO should notify the 
veteran of the evidence necessary to 
substantiate his claim for increase and 
should advise him of the September 26, 
2003 amendments to the schedule for 
rating disabilities of the spine.  

2.  The RO should contact the veteran and 
request that he provide authorizations 
for the release of private medical 
records from Dr. Scott Standard 
(Neurological Surgeons, PC), Dr. William 
DeVries (Premier Medical Group), and Fort 
Campbell Army Hospital.  Upon receipt of 
the appropriate authorizations, the RO 
should request the veteran's complete 
treatment records related to his low back 
disability from Dr. Standard and Dr. 
DeVries; and should request treatment 
records related to his low back 
disability from Fort Campbell Army 
Hospital for the period from August 1998 
to the present.  If responses are not 
received, the RO should make at least one 
follow-up request for the records.  See 
38 C.F.R. § 3.159(c)(1) (2003).  All 
records obtained or any response received 
should be associated with the claims 
folder.

3.  The RO should obtain the veteran's 
medical records regarding treatment for 
his low back disability from the VAMC in 
Nashville for the period from March 2001 
to the present.  All records obtained 
should be associated with the claims 
folder.  

4.  Thereafter, the RO should make 
arrangements with the appropriate medical 
facility for the veteran to be afforded 
the following VA examination: an 
orthopedic/neurological examination to 
determine the current nature and severity 
of the veteran's low back disability 
(characterized as degenerative disc 
disease at L4-5 and S1).  All necessary 
tests should be conducted.

The examiner is requested to: a) identify 
all orthopedic and neurological pathology 
associated with the veteran's service-
connected low back disability; 
b) conduct range of motion studies and 
set forth all information necessary to 
determine the combined range of motion of 
the thoracolumbar spine, such as forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation; and c) comment on the degree of 
functional loss due to pain, weakened 
movement, excess fatigability, or 
incoordination, preferably in terms of 
additional limitation of motion.  

With regard to neurological disability, 
the specific nerve(s) affected should be 
specified, together with the degree of 
paralysis caused by service-connected 
disability.  The total number and 
duration of any incapacitating episodes 
of degenerative disc disease should be 
noted.  All opinions expressed should be 
supported by reference to pertinent 
evidence.

The veteran's claims folder should be 
available for review in conjunction with 
the examination.  All findings, and the 
reasons and bases therefore, should be 
set forth in a clear and logical manner 
on the examination report. 

5.  Upon completion of the requested 
development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to an evaluation in excess of 
40 percent for a low back disability.  
All applicable laws and regulations 
should be considered.  In this regard, 
the RO is reminded that the schedule for 
rating intervertebral disc syndrome was 
amended effective September 23, 2002, and 
the schedule for rating spine 
disabilities was amended effective 
September 26, 2003.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2003).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



